



Exhibit 10.2


A S S U R A N T, I N C.
R E S T R I C T E D S T O C K U N I T AWARD A G R E E M E N T
2018 Performance-Based Award


THIS AGREEMENT, dated as of July 18, 2018, between Assurant, Inc., a Delaware
corporation (the “Company”), and [________________] (the “Participant”).
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.Grant, Vesting and Forfeiture of Restricted Stock Units. (a) Grant. Subject to
the provisions of this Award Agreement (this “Agreement”) and the provisions of
the Assurant, Inc. 2017 Long Term Equity Incentive Plan (the “Plan”), the
Company hereby grants to the Participant, as of July 18, 2018 (the “Grant
Date”), a number of Restricted Stock Units (the “Restricted Stock Units”) equal
to [________] (the “Target Award”), each with respect to one share of common
stock of the Company, par value $0.01 per Share (“Common Stock”). All
capitalized terms used herein, to the extent not defined, shall have the meaning
set forth in the Plan.
(a)Vesting.
Subject to the terms and conditions of this Agreement, a number of Restricted
Stock Units shall vest and shall no longer be subject to any restriction on the
date that the Committee determines and certifies (the “Determination Date”) the
Company’s achievement in respect of each Goal (as defined below) for the period
beginning on July 1, 2018 and ending on December 31, 2020 (such period, the
“Performance Period”), provided that the Participant is continuously employed by
the Company until March 16, 2021. Vesting of the Restricted Stock Units shall be
determined based upon the Company’s performance during the Performance Period
with respect to the following goals (the “Goals”) established by the Company
(the “Performance Level”): (i) the achievement of total shareholder return
measured relative to the S&P 500 Index (“TSR”) and (ii) the realization of net
pre-tax synergies (“Synergies”), provided that the absolute net operating
earnings per share for the period beginning on January 1, 2020 and ending on
December 31, 2020, excluding catastrophe losses that are individual Insurance
Services Office (ISO) events greater than $5 million (“Net Operating EPS”) is at
least the amount specified in Appendix A. In determining the Company’s
Performance Level, TSR shall be weighted at 60% and Synergies shall be weighted
at 40%. The number of Restricted Stock Units that shall vest pursuant to the TSR
Goal shall be determined as follows:
Targeted Percentile Rank
Percentage of Applicable Restricted Stock Units that Vest
90th Percentile and Above
200%
75th Percentile
150%
50th Percentile
100%
25th Percentile
50%
Below 25th Percentile
0%



Vesting for index performance that falls between the 25th and 50th, 50th and
75th and 75th and 90th percentiles shall be determined by straight-line
interpolation. The number of Restricted Stock Units that shall vest pursuant to
the Synergies Goal shall be determined as set forth in Appendix A attached
hereto.





--------------------------------------------------------------------------------





On the Determination Date, the Committee shall determine the number of
Restricted Stock Units, if any, that shall vest pursuant to each Goal. Such
determinations shall be final, binding and conclusive on all persons for all
purposes.
(b)Forfeiture; Termination of Employment. Upon the Participant’s Termination of
Employment for any reason before March 16, 2021, all Restricted Stock Units
shall be forfeited. Notwithstanding the foregoing, (i) in the event that the
Participant experiences a Termination of Employment before March 16, 2021 due to
the Participant’s Retirement at any time following the end of the calendar year
in which the Grant Date occurred, the Participant shall vest in that number of
Restricted Stock Units determined in accordance with Section 1(b) and (ii) in
the event of the Participant’s Termination of Employment before March 16, 2021
by the Company without Cause, or Termination of Employment due to death or
Disability, the Participant shall vest in a number of Restricted Stock Units
equal to the product of (A) the number of Restricted Stock Units determined in
accordance with Section 1(b) and (B) a fraction, the numerator of which is the
number of full months from the Grant Date until the date of Termination of
Employment (provided that, for this purpose, the month in which the Grant Date
occurs shall be considered a full month) and the denominator of which is
thirty-two months. Any Restricted Stock Units earned pursuant to the immediately
preceding sentence shall be settled in accordance with Section 2. For purposes
of this Agreement, employment with the Company shall include employment with the
Company’s Affiliates and its successors. Nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue in the employ of the
Company or any of its Affiliates or interfere in any way with the right of the
Company or any such Affiliates to terminate the Participant’s employment at any
time.
2.Settlement of Units. Subject to Section 1(c) of this Agreement, as soon as
practicable after the Determination Date, but in no event later than the end of
the year in which the Determination Date occurs, the Company shall deliver to
the Participant or his or her personal representative, in book-position or
certificate form, one Share that does not bear any restrictive legend for each
vested Restricted Stock Unit.
3.Dividend Equivalents. The Participant shall have the right to receive Dividend
Equivalents with respect to Shares underlying the Restricted Stock Units that
vest pursuant to this Agreement. The Dividend Equivalents represent the right to
receive an amount equal to the aggregate regular cash dividends that would have
been paid to the Participant if the Participant had been the record owner, on
each record date for a cash dividend during the period from the Grant Date
through the date on which the applicable Restricted Stock Units are settled, of
a number of Shares equal to the applicable number of Restricted Stock Units that
vest pursuant to this Agreement. The Dividend Equivalents shall be paid, in
cash, on the date on which the applicable Restricted Stock Units are settled
pursuant to this Agreement, or as soon as practicable thereafter, based on the
amount of dividends that would have accrued on the Shares earned based on actual
performance.
4.Nontransferability of the Restricted Stock Units. During the Performance
Period and until such time as the Restricted Stock Units are ultimately settled
as provided in Section 2 above, the Restricted Stock Units and the Shares
covered by the Restricted Stock Units shall not be transferable by the
Participant by means of sale, assignment, exchange, encumbrance, pledge, hedge
or otherwise. Any purported or attempted transfer of such Shares or such rights
shall be null and void.
5.Rights as a Stockholder. During the Performance Period and until such time as
the Restricted Stock Units are ultimately settled as provided in Section 2
above, the Participant shall not be





--------------------------------------------------------------------------------





entitled to any rights of a stockholder with respect to the Restricted Stock
Units (including, without limitation, any voting rights).
6.Adjustment; Change of Control. In the event of certain transactions during the
Restricted Period, the Restricted Stock Units shall be subject to adjustment as
provided in Section 3.6 of the Plan or any applicable successor provision under
the Plan. In the event of a Change of Control before the Restricted Stock Units
vest, the restrictions applicable to the Restricted Stock Units shall be
determined in accordance with Section 9.1 of the Plan; provided, however, that
any Restricted Stock Units that constitute “nonqualified deferred compensation”
as defined under Section 409A of the Code shall not be settled upon such Change
of Control unless the Change of Control constitutes a “change in control event”
within the meaning of Section 409A of the Code and will instead be settled at
such time as specified in Section 2.
7.Payment of Transfer Taxes, Fees and Other Expenses. The Company agrees to pay
any and all original issue taxes and stock transfer taxes that may be imposed on
the issuance of Shares received by a Participant in connection with the
Restricted Stock Units, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith.
8.Taxes and Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal, state,
local, foreign income, employment or other tax purposes with respect to any
Restricted Stock Units, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The obligations of the
Company under this Agreement shall be conditioned on compliance by the
Participant with this Section 8, and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Participant, including deducting such amount from the delivery of Shares
upon settlement of the Restricted Stock Units that gives rise to the withholding
requirement.
9.Protective Covenants. In consideration of the grant of the Restricted Stock
Units, Participant agrees to the protective covenants contained in this Section
9.
(a)Acknowledgments.
(i)    Condition of Grant. Participant acknowledges and agrees that he/she has
received good and valuable consideration for entering into this Agreement,
including, without limitation, the grant of the Restricted Stock Units contained
herein, access to and use of Company’s Confidential Information (as that term is
defined below) and access to the Company’s customer and employee relationships
and goodwill, and further acknowledges that the Company would not make the grant
of the Restricted Stock Units contained herein in the absence of his/her
execution of and compliance with this Agreement.
(ii)    Access to Confidential Information, Relationships, and Goodwill.
Participant acknowledges and agrees that he/she is being provided and entrusted
with Confidential Information, including highly confidential customer
information that is subject to extensive measures to maintain its secrecy within
the Company, is not known in the trade or disclosed to the public, and would
materially harm the Company’s legitimate business interests if it was disclosed
or used in violation of this Agreement. Participant also acknowledges and agrees
that he/she is being provided and entrusted with access to the Company’s
customer and employee relationships and goodwill. Participant further
acknowledges and agrees that the Company would not provide access to the
Confidential Information,





--------------------------------------------------------------------------------





customer and employee relationships, and goodwill in the absence of
Participant’s execution of and compliance with this Agreement. Participant
further acknowledges and agrees that the Company’s Confidential Information,
customer and employee relationships, and goodwill are valuable assets of the
Company and are legitimate business interests that are properly subject to
protection through the covenants contained in this Agreement.
(iii)    Potential Unfair Competition. Participant acknowledges and agrees that
as a result of his/her employment with the Company, his/her knowledge of and
access to Confidential Information, and his/her relationships with the Company’s
customers and employees, Participant would have an unfair competitive advantage
if Participant were to engage in activities in violation of this Agreement.
(iv)    No Undue Hardship. Participant acknowledges and agrees that, in the
event that his/her employment with the Company terminates, Participant possesses
marketable skills and abilities that will enable Participant to find suitable
employment without violating the covenants set forth in this Agreement.
(v)    Voluntary Execution. Participant acknowledges and affirms that he/she is
executing this Agreement voluntarily, that he/she has read this Agreement
carefully and had a full and reasonable opportunity to consider this Agreement
(including an opportunity to consult with legal counsel), and that he/she has
not been pressured or in any way coerced, threatened or intimidated into signing
this Agreement.
(b)Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:
(i)    “Competitive Services” means any specialty protection product or related
service or any other business engaged, directly or indirectly, in sales or the
provisions of products or services or other activities in competition with the
sales, provision of products or services or other activities of the Company or
any of its subsidiaries or affiliates.
(ii)    “Confidential Information” means any and all data and information
relating to the Company, its activities, business, or clients that (i) is
disclosed to Participant or of which Participant becomes aware as a consequence
of his/her employment with the Company; (ii) has value to the Company; and (iii)
is not generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by the Delaware
Trade Secrets Act); financial plans and data; management planning information;
business plans; operational methods; market studies; marketing plans or
strategies; pricing information; product development techniques or plans;
customer lists; customer files, data and financial information; details of
customer contracts; current and anticipated customer requirements; identifying
and other information pertaining to business referral sources; past, current and
planned research and development; computer aided systems, software, strategies
and programs; business acquisition plans; management organization and related
information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company. In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating





--------------------------------------------------------------------------------





to or concerning a third party that otherwise meets the definition set forth
above, that was provided or made available to the Company by such third party,
and that the Company has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.
(iii)    “Material Contact” means contact between Participant and a customer or
potential customer of the Company (i) with whom or which Participant has or had
dealings on behalf of the Company; (ii) whose dealings with the Company are or
were coordinated or supervised by Participant; (iii) about whom Participant
obtains Confidential Information in the ordinary course of business as a result
of his/her employment with the Company; or (iv) who receives products or
services of the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Participant within the two (2) years
prior to Participant’s Termination Date.
(iv)    “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
(v)        “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
(vi)    “Protected Customer” means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom Participant has had Material Contact on behalf of the Company during
his/her employment with the Company.
(vii)    “Protective Covenants” means the protective covenants contained in
Section 9 hereof.
(viii)    “Restricted Period” means any time during Participant’s employment
with the Company, as well as one (1) year from Participant’s Termination Date.
(ix)    “Restricted Territory” means the territory within 25 miles of the
Participant’s primary place of employment and any other territory where
Participant is working on behalf of the Company during the one (1) year
preceding the conduct in question (if the conduct occurs while Participant is
still employed by the Company) or the Termination Date (if the conduct occurs
after Participant’s Termination), as applicable.
(x)        “Termination” means the termination of Participant’s employment with
the Company, either voluntarily by the Participant or by the Company for cause.
(xi)    “Termination Date” means the date of Participant’s Termination.
(c)Restriction on Disclosure and Use of Confidential Information. Participant
agrees that Participant shall not, directly or indirectly, use any Confidential
Information on Participant’s own behalf or on behalf of any Person other than
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Participant further agrees that he/she shall fully cooperate with
the Company in maintaining the Confidential Information to the extent permitted
by law. The parties acknowledge and agree that this Agreement is not intended
to, and does not, alter either the





--------------------------------------------------------------------------------





Company’s rights or Participant’s obligations under any state or federal
statutory or common law regarding trade secrets and unfair trade practices.
Anything herein to the contrary notwithstanding, Participant shall not be
restricted from: (i) disclosing information that is required to be disclosed by
law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, Participant shall
provide the Company with prompt notice of such requirement so that the Company
may seek an appropriate protective order prior to any such required disclosure
by Participant; and (ii) reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation, and Participant shall not need the
prior authorization of the Company to make any such reports or disclosures and
shall not be required to notify the Company that Participant has made such
reports or disclosures.
(d)Non-Competition. Participant agrees that, during the Restricted Period,
he/she will not, without prior written consent of the Company, directly or
indirectly (i) carry on or engage in Competitive Services within the Restricted
Territory on his/her own or on behalf of any Person or any Principal or
Representative of any Person, or (ii) own, manage, operate, join, control or
participate in the ownership, management, operation or control, of any business,
whether in corporate, proprietorship or partnership form or otherwise where such
business is engaged in the provision of Competitive Services within the
Restricted Territory.
(e)    Non-Solicitation of Protected Customers. Participant agrees that, during
the Restricted Period, he/she shall not, without the prior written consent of
the Company, directly or indirectly, on his/her own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.
(f)    Non-Recruitment of Employees and Independent Contractors. Participant
agrees that during the Restricted Period, he/she shall not, directly or
indirectly, whether on his/her own behalf or as a Principal or Representative of
any Person, recruit, solicit, or induce or attempt to recruit, solicit or induce
any employee or independent contractor of the Company to terminate his/her
employment or other relationship with the Company or to enter into employment or
any other kind of business relationship with the Participant or any other
Person.
(g)    Return of Materials. Participant agrees that he/she will not retain or
destroy (except as set forth below), and will immediately return to the Company
on or prior to the Termination Date, or at any other time the Company requests
such return, any and all property of the Company that is in his/her possession
or subject to his/her control, including, but not limited to, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to the Company and its business
(regardless of form, but specifically including all electronic files and data of
the Company), together with all Protected Works and Confidential Information
belonging to the Company or that Participant received from or through his/her
employment with the Company. Participant will not make, distribute, or retain
copies of any such information or property. To the extent that Participant has
electronic files or information in his/her possession or control that belong to
the Company or contain Confidential Information (specifically including but not
limited to electronic files or information stored on personal computers, mobile
devices, electronic media, or in cloud storage), on or prior to the Termination
Date, or at any other time the Company requests, Participant shall (a) provide
the Company with an electronic copy of all of such files or information (in an
electronic format that readily accessible by the Company); (b) after doing so,
delete all such files and information, including all copies and derivatives
thereof, from





--------------------------------------------------------------------------------





all non-Company-owned computers, mobile devices, electronic media, cloud
storage, and other media, devices, and equipment, such that such files and
information are permanently deleted and irretrievable; and (c) provide a written
certification to the Company that the required deletions have been completed and
specifying the files and information deleted and the media source from which
they were deleted. Participant agrees that he/she will reimburse the Company for
all of its costs, including reasonable attorneys’ fees, of recovering the above
materials and otherwise enforcing compliance with this provision if he/she does
not return the materials to the Company or take the required steps with respect
to electronic information or files on or prior to the Termination Date or at any
other time the materials and/or electronic file actions are requested by the
Company or if Participant otherwise fails to comply with this provision.
(h)    Enforcement of Protective Covenants.
(i)    Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the Protective Covenants will be
inadequate, and that in the event Participant breaches, or threatens to breach,
any of the Protective Covenants, the Company shall have the right and remedy,
without the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Participant from violating or threatening to
violate the Protective Covenants and to have the Protective Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Protective Covenants would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. Participant understands and agrees that if
he/she violates any of the obligations set forth in the Protective Covenants,
the period of restriction applicable to each obligation violated shall cease to
run during the pendency of any litigation over such violation, provided that
such litigation was initiated during the period of restriction. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. Participant understands
and agrees that, if the Parties become involved in legal action regarding the
enforcement of the Protective Covenants and if the Company prevails in such
legal action, the Company will be entitled, in addition to any other remedy, to
recover from Participant its reasonable costs and attorneys’ fees incurred in
enforcing such covenants. The Company’s ability to enforce its rights under the
Protective Covenants or applicable law against Participant shall not be impaired
in any way by the existence of a claim or cause of action on the part of
Participant based on, or arising out of, this Agreement or any other event or
transaction.
(ii)    Severability and Modification of Covenants. Participant acknowledges and
agrees that each of the Protective Covenants is reasonable and valid in time and
scope and in all other respects. The parties agree that it is their intention
that the Protective Covenants be enforced in accordance with their terms to the
maximum extent permitted by law. Each of the Protective Covenants shall be
considered and construed as a separate and independent covenant. Should any part
or provision of any of the Protective Covenants be held invalid, void, or
unenforceable, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement or
such Protective Covenant. If any of the provisions of the Protective Covenants
should ever be held by a court of competent jurisdiction to exceed the scope
permitted by the applicable law, such provision or provisions shall be
automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of the Company’s legitimate business
interests and may be enforced by the Company to that extent in the manner
described above and all other provisions of this Agreement shall be valid and
enforceable.
(i)    Disclosure of Agreement. Participant acknowledges and agrees that, during
the Restricted Period, he/she will disclose the existence and terms of this
Agreement to any prospective employer, business partner, investor or lender
prior to entering into an employment, partnership or other business relationship
with such prospective employer, business partner, investor or lender.
Participant





--------------------------------------------------------------------------------





further agrees that the Company shall have the right to make any such
prospective employer, business partner, investor or lender of Participant aware
of the existence and terms of this Agreement.
10.Notices. Notices and other communications under this Agreement must be in
writing and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Participant:
At the most recent address
on file at the Company.
If to the Company:
Assurant, Inc.
28 Liberty Street, 41st Floor
New York, New York 10005
Attention: Secretary
 
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Company under the securities laws.
11.Effect of Agreement. This Agreement is personal to the Participant and,
without the prior written consent of the Company, shall not be assignable by the
Participant otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Participant’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
12.Applicable Law; Forum Selection; Consent to Jurisdiction: The Company and
Participant agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Delaware without giving
effect to its conflicts of law principles, as applied to contracts executed in
and performed wholly within the State of Delaware. Participant agrees that the
exclusive forum for any action to enforce this Agreement, as well as any action
relating to or arising out of this Agreement, shall be the state or federal
courts of the State of Delaware. With respect to any such court action,
Participant hereby (a) irrevocably submits to the personal jurisdiction of such
courts; (b) consents to service of process; (c) consents to venue; and (d)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
Both parties hereto further agree that the state and federal courts of the State
of Delaware are convenient forums for any dispute that may arise herefrom and
that neither party shall raise as a defense that such courts are not convenient
forums.
13.Terms of Plan. In addition to the terms and conditions set forth in this
Agreement, the Restricted Stock Units are subject to the terms and conditions of
the Plan, which is hereby incorporated by reference.
14.Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.





--------------------------------------------------------------------------------





15.Severability. If any one or more of the provisions contained in this
Agreement are held to be invalid, illegal or unenforceable, the other provisions
of this Agreement shall be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
16.Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, or any matters as to which this Agreement is silent, the Plan
shall govern including, without limitation, the provisions thereof pursuant to
which the Committee has the power, among others, to (a) interpret the Plan,
(b) prescribe, amend and rescind rules and regulations relating to the Plan, and
(c) make all other determinations deemed necessary or advisable for the
administration of the Plan. The Participant and the Company each acknowledges
that this Agreement (together with the Plan) constitutes the entire agreement
and supersedes all other agreements and understandings, both written and oral,
among the parties or either of them, with respect to the subject matter hereof.
17.Amendment. The Company may modify, amend or waive the terms of the Restricted
Stock Unit award, prospectively or retroactively, but no such modification,
amendment or waiver shall materially impair the rights of the Participant
without his or her consent, except as required by applicable law, stock exchange
rules, tax rules or accounting rules. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
such party of a provision of this Agreement.
18.Section 409A of the Code. It is the intention of the Company that the
Restricted Stock Units shall either (a) not constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code or (b) comply in all
respects with the requirements of Section 409A of the Code and the regulations
promulgated thereunder, such that no delivery of Shares pursuant to this
Agreement will result in the imposition of taxation or penalties as a
consequence of the application of Section 409A of the Code. Shares in respect of
any Restricted Stock Units that (i) constitute “nonqualified deferred
compensation” as defined under Section 409A of the Code and (ii) vest as a
consequence of the Participant’s termination of employment shall not be
delivered until the date that the Participant incurs a “separation from service”
within the meaning of Section 409A of the Code (or, if the Participant is a
“specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may, notwithstanding Section 17, make such an amendment, effective
as of the Grant Date or any later date, without the consent of the Participant.
Notwithstanding any provision of this Agreement or the Plan, in the event that
any taxes or penalties are imposed on the Participant by reason of Section 409A
of the Code, the Participant acknowledges and agrees that such taxes or
penalties shall be the exclusive obligation of the Participant, and the Company
shall have no liability therefor.
19.Recoupment Policy. The Company has established a Recoupment Policy, as
amended from time to time, with respect to excess incentive-based compensation
provided to current and former “executive officers” (as defined in the
Recoupment Policy) of the Company. All Restricted Stock Units granted under this
Agreement and held by any such person are subject to the terms and conditions of
the Recoupment Policy, and, as a condition of participation in the Plan, each
such person is deemed to have agreed to the terms of the Recoupment Policy. The
terms of the Recoupment Policy are incorporated into this Agreement by
reference.
20.Headings. The headings of Sections herein are included solely for convenience
of reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.





--------------------------------------------------------------------------------





21.Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.
        


Participant:
 
Date:
 
 
 
Assurant, Inc.:
By:
 
Name:
 
Title:
 
Date:
 






